IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                             :                          NO. 784
                                   :
         ORDER AMENDING RULES 163, :                          SUPREME COURT RULES
         195, 512, AND 1147, AND   :
         ADOPTING RULES 148, 1146, :                          DOCKET
         AND 1148 OF THE           :
         PENNSYLVANIA RULES OF     :
         JUVENILE COURT PROCEDURE :


                                                ORDER


PER CURIAM

       AND NOW, this 21st day of December, 2018, upon the recommendation of the
Juvenile Court Procedural Rules Committee, the proposal having been published for
public comment at 47 Pa.B. 3336 (June 17, 2017):

         It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that:

         1) Pennsylvania Rules of Juvenile Court Procedure 163, 195, 512, and 1601 are
            amended; and

         2) Pennsylvania Rules of Juvenile Court Procedure Rules 148, 1146, and 1148
            are adopted

in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on May 1, 2019.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.